Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to preliminary amendment filed 6/6/2019.
Claims 1-16 were originally filed. Claims 17-30 were canceled. No Claims were added.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (Morgan hereinafter) US Patent Application Publication No. 20160063021 filed Aug. 20, 2015 and published March 6, 2016.

Regarding Claims 1, and 16, Morgan disclose a database system and a method comprising: 
a main memory comprising volatile storage and including a plurality of Bloom filters each associated with a memory access run (fig. 1, step 113, Para. 0024, Morgan), a secondary store comprising nonvolatile storage for storing files; memory containing a log-structured merge-tree (LSM tree) providing indexed access to files stored in the memory and the secondary store, the LSM tree being organized into levels and indexing the files as key -value pairs (Fig. 1, step 111, Para. 0024, Morgan);
a processor for writing files to and reading files from the main memory and the secondary store in runs each having a size, the processor being configured to limit the runs associated with a read or write operation in accordance with the Bloom filters (Para. 0034, Morgan),  
wherein the Bloom filters are tuned to minimize a sum of false positive rates thereacross (Para. 0040, Morgan).
Regarding Claims 2, Morgan disclose a system wherein each of the files comprises a. plurality of data entries and each of the runs (i) is associated with a specific level and (ii) comprises approximately equal numbers of data entries (Para. 0025, wherein the method of dividing the file system based on the number of files corresponds to associate with specific level, and the approximately equal number of data entries, Morgan).  

Regarding Claims 4, Morgan disclose a system wherein the false positive rates across levels are assigned so as to minimize an amount of memory utilized by the Bloom filters (Para. 0040, wherein the false positive and false negative to reduce the number of partitions which corresponds to minimize the memory, Morgan). 
Regarding Claims 5, Morgan disclose a system wherein the processor is further configured to determine a number of the levels to which the Bloom filters are allocated, the false positive rate for each number of the levels being assigned based on a capacity thereof (Fig. 8, Para. 0045, wherein the partition corresponds to the level, Morgan).
Regarding Claims 6, Morgan disclose a system wherein the false positive rate assigned to each Bloom filter is proportional to a number of data entries in the memory access ruin corresponding to the Bloom filter (Fig. 6, Para. 0040, Morgan).
Regarding Claims 7, Morgan disclose a system wherein the processor is further configured to model an average number of the memory access runs probed by a lookup for a target key, wherein the Bloom filters are tuned based at least in part on the modeled number (Para. 0022, wherein the method of searching the divided file in the metadata as shown in Fig. 1, step 111, as a memory corresponds to number of memory access runs probe by lookup, Morgan).  
Regarding Claims 8, Morgan disclose a system wherein the average number of the memory access runs corresponds to the sum of the false positive rates (0036, wherein the method .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (Morgan hereinafter) US Patent Application Publication No. 20160063021 filed Aug. 20, 2015 and published March 6, 2016 in view of Velayudhan Pillai (Velayudhan hereinafter) US Patent Application Publication No. 20180089244 filed Sep. 26, 2016 and published March 29, 2018.

Regarding Claim 9, Morgan disclose all the limitations as stated above. However, Morgan doesn’t explicitly disclose a system wherein the processor is further configured to compute a first cost associated with a zero-result lookup for a target key and a second cost associated with a non- zero-result lookup for the target key, wherein the Bloom filters are turned based at least in part on the computed first and second costs. On the other hand, Velayudhan disclose a system wherein the processor is further configured to compute a first cost associated with a zero-result lookup for a target key and a second cost associated with a non- zero-result lookup for the target key, wherein the Bloom filters are turned based at least in part on the computed first and second costs as shown in Para. 021, wherein the increase of cost based on the number of read files corresponds to first cost and second cost since the cost changes based on the read data. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Morgan, with the teachings of Velayudhan, to transmit results to another processing node. Modification would have been obvious to one of ordinary skill in the art because in the event of increase the number of files the cost will rise accordingly. Motivation to do so would be to reduce the cost when there are zero files to read which reduce the cost.
	Regarding Claim 10, Morgan in view of Velayudhan disclose a system wherein the false positive rates across the levels are assigned so as to minimize the first and second costs (Para. 0040, Morgan).  

Regarding Claim 12, Morgan in view of Velayudhan disclose a system wherein the environmental parameters comprise a main memory budget, a proportion of reads and writes in a. workload, a number of data entries associated with the files, and/or a size of the data entries (Para. 0021, wherein the universal compaction increases read cost, wherein the universal cost corresponds to the budget, Velayudhan).  
Regarding Claim 13, Morgan in view of Velayudhan disclose a system wherein the processor is further configured to predict relationships between a. plurality of system design parameters and a lookup cost for a target key, wherein the Bloom filters are tuned based at least in part on the predicted relationship (Para. 0012, wherein the LSM trees, since the cost will be less, which corresponds to predict a relationships based on the key-value which corresponds to environmental parameter, Velayudhan).
Regarding Claim 14, Morgan in view of Velayudhan disclose a system wherein the system design parameters comprise a size ratio among the levels of the LSM tree, a merge policy, the false positive rates assigned to the Bloom filters across different levels, and/or an allocation of the main memory between the memory and the Bloom filters (Para. 0012, wherein merging data stream corresponds to merging policy and since the claim recites “and/or” which alternative term, Morgan).


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 4, 2021